Case: 2:20-mj-00452-CMV Doc #: 1 Filed: 06/26/20 Page: 1 of 4 PAGEID #: 1

AO 106 (Rev. 04/10) Application for a Search Warrant AUSA C. Shimeal

UNITED STATES DISTRICT COURT

for the
Southern District of Ohio

In the Matter of the Search of

U.S. Postal Service Priority Mail parcel bearing label no, 9505
5114 4941 0175 2991 99 addressed to “Sabrina Smith, 4299
Conover Place Columbus, Ohio 43227."

Case No. a ao0- nm me “462.

ee eS

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that | have reason to believe that on the following person or property
U.S. Postal Service Priority Mail parcel bearing label no. 9505 5114 4941 0175 2991 99 addressed to “Sabrina Smith, 4299 Conover

Place Columbus, Ohio 43227."

located in the Southern District of Ohio, Eastern Division . there is now concealed (identify: the

person or describe the property to be seized):
A quantity of a controlled substance and/or proceeds which are evidence thereof, and/or contraband, in violation of Title 21, United

States Code, Section 841(a)(1) and 843(b).

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
Wf evidence of a crime;
contraband, fruits of crime, or other items illegally possessed;
© property designed for use, intended for use, or used in committing a crime;
© a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
Title 21 USC 844(a)(1) Possession with intent to distribute
a controlled substance

Title 21 USC 843(b) Prohibited use of a communication center (U.S. Mail)

The application is based on these facts:
As set forth in the attached Affidavit of Postal Inspector MOHAMED A. SABRAH

a Continued on the attached sheet.

1 Delayed notice of days (give exact ending date if more han 30 days: _ ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached/sheet. .

 

Sworn to before me and signed in my presence.
Date: be "ibe Qe 4 ja %

City: and state: COLUMBUS, OHIO

  

Printed name and title
Case: 2:20-mj-00452-CMV Doc #: 1 Filed: 06/26/20 Page: 2 of 4 PAGEID #: 2

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
EASTERN DIVSION

IN THE MATTER OF THE SEARCH OF: Case No.

U.S. Postal Service Priority Mail parcel bearing MAGISTRATE JUDGE
label no. 9505 5114 4941 0175 2991 99 Kimberly A. Jolson
addressed to “Sabrina Smith, 4299 Conover °

Place Columbus, Ohio 43227."

 

Affidavit in Support of Application for Search Warrant

1, MOHAMED A. SABRAH, DO HEREBY DEPOSE AND SAY:

1.

| have been a U.S. Postal Inspector for the U.S. Postal Inspection Service
(USPIS) since February, 2016, enforcing federal mail and drug laws; currently
assigned to Columbus, OH. | have received training at U.S. Postal Inspection
Service National Training Seminars for mail-related criminal investigations and
have investigated cases with other federal, state, and local law enforcement units.
| have received an additional 40 hour Prohibited Mailings training by the U.S.
Postal Inspection Service.

| know from my training and experience, and the training and experience of other
Postal Inspectors, | am aware the U.S. Mail is often used by drug traffickers to

. transport controlled substances as well as U.S. currency derived from their illicit

activities, either as proceeds and/or payment. | know from my training and
experience the Priority Mail system is commonly used to transport controlled
substances and associated currency because Priority Mail provides traceability,
reliability, and timely delivery. The guaranteed delivery timeframe of Priority Mail
places time pressures on law enforcement agents to identify, search, and deliver
these drug parcels in a timely manner.

As a result of past investigations and prosecutions, the Postal Inspection Service
has determined that a number of indicators can be used to identify packages
containing contraband that have been entered into the Priority Mail network.
Inspectors routinely review shipment documents and Priority Mail packages
originating from or destined to drug source areas, to identify instances where
there is a possibility of drug trafficking.

On June 24, 2020, due to an on-going investigation of narcotics being mailed from
Southern California to Central Ohio, law enforcement identified a U.S. Postal
Service Priority Mail parcel bearing label no. 9505 5114 4941 0175 2991 99,
which was believed to contain narcotics, in violation of Title 21, United States
Code, Sections 841(a)(1) (distribution and possession with intent to distribute a
controlled substance) and 843(b) (illegal use of mail in furtherance of narcotics
trafficking). Inspectors identified this as a suspected drug parcel based on several
characteristics, including but not limited to type of mail, origin, destination, label,
and size.

On June 25, 2020, Postal Inspectors took custody of U.S. Postal Service Priority
Mail pareal hearing label no. 9505 5114 4941 0175 2991 99, addressed to
“Sabrina Smith, 4299 Conover Place Columbus, Ohio 43227", with a return
address of “Jessica Walkers, 411 W Main St Brawley, CA 92227”. The subject
Case:

10.

11.

12.

2:20-mj-00452-CMV Doc #: 1 Filed: 06/26/20 Page: 3 of 4 PAGEID #: 3

2

parcel is further described as a white and red U.S. Postal Service Priority Mail
medium flat rate box, measuring 11 x 8 x 6, and weighing 2 Ibs, 11 oz. The
subject parcel was mailed on June 23, 2020, from the Brawley, CA Post Office
92227 with $15.05 postage affixed.

Your affiant ran both the return and recipient addresses in CLEAR, an electronic
database that has proven reliable in previous investigations in determining the
legitimacy of name, address, and phone number information.

According to CLEAR, the return address 411 W Main Street Brawley, CA 92227,
does exist, but Jessica Walkers cannot be associated as a resident.

According to CLEAR, the recipient address 4299 Conover Place Columbus, Ohio
43227, does exist, but Sabrina Smith cannot be associated as a resident.

Your affiant knows that in the past, drug traffickers have used fake names at
legitimate addresses to receive parcels containing illegal narcotics, and have used
addresses belonging to others for the sender/return address, in an attempt to
legitimize and distance themselves from the shipment in the event that the parcel
is seized by law enforcement officers. Additionally, California is a known source
area for shipment of illegal narcotics to Central Ohio as well as other areas of the
United States.

| know from my training and experience that individuals who regularly handle
controlled substances often leave the scent of controlled substances, for which
narcotic-sniffing canines are trained to indicate alert, on the box, contents of the
box, and/or other packaging material they handle.

On June 26, 2020, Postal Inspectors contacted Officer Steve Redding, Columbus
Police Department, who is the handler for “Rocco”, a drug detection dog most
recently certified by the Ohio Peace Officers Training Council for the detection of
marijuana, hashish, cocaine, “crack”, heroin, methamphetamine, and _ their
derivatives. K-9 “Rocco” has had 200 hours of training at Gold Shield Training
Kennels, Blacklick, OH, a well-established and regarded training facility for police
canines. Both in training and actual deployments, K-9 “Rocco” has successfully
detected narcotics, demonstrating clear, positive, aggressive alerts, and
establishing himself as a highly reliable police dog.

The subject parcel was hidden among other packages, and “Rocco” was allowed
to search the entire area. Officer Redding concluded that K-9 “Rocco” did alert
positively to U. S. Postal Service Mail parcel bearing label number 9505 5114
4941 0175 2991 99. Based on that alert, Officer Redding concluded that the odor
of one of the drugs that K-9 “Rocco” is trained and certified to detect was present.
Case: 2:20-mj-00452-CMV Doc #: 1 Filed: 06/26/20 Page: 4 of 4 PAGEID #: 4

13. Based on the information contained herein, your affiant maintains there is
probable cause to believe that the USPS Priority Mail parcel bearing tracking
number 9505 5114 4941 0175 2991 99, addressed to “Sabrina Smith, 4299
Conovor Place Columbus, Ohio 43227” contains controlled substances, and/or
contraband, in violation of Title 21, United States Code, Sections 841(a)(1) and

 

843(b).
Vf ON K
/ =~
“Mohamed Sabrah
United States Postal Inspector
Sworn to before me, and subscribed in my presence, this _~t day of June, 2020 at

Columbus, Ohio.
